        Case 3:16-cv-00292-BAJ-RLB       Document 88     04/19/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


RONALD GRAVES                                                        CIVIL ACTION

VERSUS

BURL CAIN, ET AL.                                           NO. 16-00292-BAJ-RLB


                              RULING AND ORDER

      Before the Court is the Motion for Summary Judgment (Doc. 79), filed by

Defendants Wilford Cazelot and Ray Vittorio. The Motion is opposed. (Doc. 81). The

Magistrate Judge has issued a Report And Recommendation (Doc. 85) (“R&R”)

recommending that the Court grant Defendants’ Motion for Summary Judgment on

the basis of qualified immunity and dismiss Plaintiff’s claims against Defendants

with prejudice. (Doc. 85, p. 10). This recommendation is opposed. (Doc. 86). The

Magistrate Judge also recommended that the Court dismiss Plaintiff’s claims against

nonmovant Derek Jones for failure to exhaust his administrative remedies and to

decline the exercise of supplemental jurisdiction against any and all remaining

Defendants, including inmate Ricky Gary. This recommendation is unopposed.

      Plaintiff has two interrelated objections to the R&R. First, Plaintiff argues that

Defendants previously raised qualified immunity as a defense and were denied. See

Graves v. Cain, 2019 WL 5092939 (M.D. La. Oct. 11, 2019); (Doc. 55). Second, Plaintiff

argues that the Magistrate Judge, in granting summary judgment for the

Defendants, improperly credited Defendants’ evidence over Plaintiffs.



                                          1
        Case 3:16-cv-00292-BAJ-RLB        Document 88     04/19/21 Page 2 of 3




       While the Court did address Defendants’ qualified immunity defense, it was in

the context of a Motion to Dismiss. See (Doc. 43). The Court adopted, in relevant part,

the Magistrate Judge’s recommendation denying Defendants’ Motion because

Plaintiff had “alleged facts tending to show that Defendants . . . were aware of a

substantial risk of harm to the plaintiff and disregarded the risk.” (Doc. 51, p. 9).

Defendants have re-urged their qualified immunity defense on summary judgment

and argue that Plaintiff has failed to establish or point to specific facts in the record

that support the allegations in Plaintiff’s pleading. (Doc. 79-1, p. 9). Because

Plaintiff’s opposition merely relies on his unverified complaint rather than citing to

admissible evidence that disputes Defendants’ claims, the Magistrate Judge

recommended granting Defendants qualified immunity. (Doc. 85, p. 8). Therefore, the

Magistrate Judge has not improperly made a credibility determination. Rather,

Plaintiff has failed to cite to any specific facts or evidence in the record that would

allow a reasonable trier of fact to find in his favor. See (Doc. 81); FED. R. CIV. P.

56(c)(1).

       Having carefully considered the underlying Complaint, the instant Motions,

and related filings, the Court APPROVES the Magistrate Judge’s Report and

Recommendation, and ADOPTS it as the Court’s opinion herein.

       Accordingly,




                                           2
       Case 3:16-cv-00292-BAJ-RLB        Document 88   04/19/21 Page 3 of 3




      IT IS ORDERED that Defendant’ Motion for Summary Judgment is

GRANTED.       Plaintiff’s claims against Defendants Cazelot and Vittorio are

DISMISSED, with prejudice.

      IT IS FURTHER ORDERED that summary judgment is GRANTED in favor

of Defendant Jones.

      IT IS FURTHER ORDERED that the Court declines the exercise of

supplemental jurisdiction against Defendants.

      A separate judgment shall issue.



                              Baton Rouge, Louisiana, this 19th day of April, 2021




                                     ______________________________________
                                     JUDGE BRIAN A. JACKSON
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                          3
